Case 5:19-cr-00130-H-BQ Document 32 Filed 12/23/19                       Page 1 of 6 PageID 102




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

UNITED STATES OF AMERICA

V.                                                               NO. 5:19-CR-0130-H
AIDEN BRUCE-UIVIBAUGH


                                        FACTUAL RESUME

        In support of Aiden Bruce-Umbaugh's plea of guilty to the offense in Count One

of the Indictment, Bruce-Umbaugh, the defendant, Michael King, the defendant's

attorney, and the United States of America (the government) stipulate and agree to the

following:

                                ELEMENTS OF THE OFFENSE

        To prove the offense alleged in Count One of the Indictment, charging a violation

of 18 U.S.C. §§ 922(g)(3) and 924(a)(2), that is, Possession of Firearms and Ammunition

by a Prohibited Person, the government must prove each of the following elements

beyond a reasonable doubt:1

          First.        That the defendant knowingly possessed firearms as charged in the
                        Indictment;

          Second.       That the defendant was an addict or unlawful user of a controlled
                        substance; and

          Third.        That the firearms possessed traveled in and affected interstate
                        commerce; that is, before the defendant possessed the firearm, it had
                        traveled at some time from one state to another or between any part



 Fifth Circuit Pattern Jury Instruction 2.43D (5th Cir. 2010).

Aiden Bruce-Umba ugh
Factual Resume—Page 1
Case 5:19-cr-00130-H-BQ Document 32 Filed 12/23/19                Page 2 of 6 PageID 103




                        of the United States and any other country.

                                   STIPULATED FACTS

       1.     Aiden Bruce-Umbaugh ("Bruce-Umbaugh" or "defendant") admits and

agrees that on or about November 4, 2019, in the Lubbock Division of the Northern

District of Texas, and elsewhere, Aiden Bruce-Umbaugh, defendant, knowing that he

was an unlawful user of, or addicted to, a controlled substance, as defined in Title 21,

United States Code, Section 802, that is, marijuana did knowingly possess in or affecting

interstate or foreign commerce the following fir.rms: (1) an AR-15 rifle, bearing serial
                         AK-47 ivILK        rto
number X039182; (2) an AR 15 rifle, bearing serial number XK542699; (3) an AK-47

rifle, bearing serial number WW02566; (4) a Sig Sauer, 9mm pistol, bearing serial

number 58A132944 ("seized firearms"); and (5) assorted ammunition, in violation of

Title 18, United States Code, Sections 922(g)(3) and 924(0(2).

       2.     On November 4, 2019, at approximately 1:28 PM, deputies with the Garza

County Sheriffs Office executed a traffic stop for speeding on a Blue 2000 Ford Focus,

bearing Washington license plate FJG-6073. The driver of the 2000 Ford Focus pulled

into the parking lot of a local restaurant in Post, Texas and law enforcement approached

the vehicle. The passenger was identified as Aiden Bruce-Umbaugh (Defendant) and the

driver was identified as Kaleb Cole.

       3.     Law enforcement immediately noticed that defendant appeared nervous and

fidgety. Defendant avoided eye contact and limited conversation with the deputies,

providing only short and concise answers to questions asked by law enforcement. When



Alden Bruce-Umbaugh
Factual Resume—Page 2
Case 5:19-cr-00130-H-BQ Document 32 Filed 12/23/19              Page 3 of 6 PageID 104




asked if there was anything illegal in the car, such as drugs, both defendant and Cole said



       4.     While law enforcement were running a check on defendant and Cole, one

of the deputies continued to talk with the Defendant. Sgt. Elizondo asked Defendant and

Cole if there were any weapons or firearms in the vehicle. In response to this question,

Defendant turned and looked to the back of the vehicle and then turned and looked at the

deputy and said "oh yeah, we have rifles in the back."

       5.     Shortly thereafter, the deputies asked Defendant and Cole to step out of the

vehicle for purposes of officer safety. Both Defendant and.Cole complied. As they were

walking back towards the patrol vehicle, Cole — without being prompted—informed law

enforcement that they did not have consent to search the vehicle.

       6.     At this point, law enforcement requested a canine unit to respond for

assistance. The canine unit arrived approximately 12 minutes after Defendant's vehicle

had been pulled over. The drug canine alerted to the back of the blue Ford Focus. Once

the canine alerted, Defendant informed law enforcement that he had a small amount of

marijuana in the vehicle and THC oils in the trunk of the vehicle.

       7.     After Defendant's admission, law enforcement searched the blue Ford

Focus. Law enforcement seized a Sig Sauer, 9mm pistol, bearing serial number

58A132944 from underneath the passenger seat of the vehicle. A small canister

containing marijuana was also seized from underneath the passenger seat. Marijuana is a

schedule one controlled substance. Law enforcement also seized several rifles from the

trunk of the vehicle, including the following: (1) an AR-15 rifle, bearing serial number

Alden Bruce-Umbaugh
Factual Resume—Page 3
Case 5:19-cr-00130-H-BQ Document 32 Filed 12/23/19              Page 4 of 6 PageID 105




X039182; (2) an AK-47, bearing serial number XK542699; and (3) an AK-47 rifle,

bearing serial number WW02566. In addition to the firearms, law enforcement also

seized approximately 2,000 rounds of ammunition.

       8.     Defendant admitted to law enforcement that all of the seized firearms in the

vehicle belonged to him. Cole also informed law enforcement that each of the seized

firearms in the vehicle belonged to Defendant. Additionally, defendant admitted to

exclusive possession of the marijuana and THC oils. Defendant admits and agrees that

he knowingly possessed each of the seized firearms and all of the seized ammunition. He

further admits to knowingly purchasing the seized marijuana and the seized THC oils and

that he possessed the marijuana and THC oils for the purpose of personal consumption.

       9.     On November 5, 2019, special agents with the Federal Bureau of

Investigation (FBI) interviewed Defendant at Garza County Law Enforcement Center.

The interview was audio and video recorded. Defendant was mirandized at

approximately 11:57 a.m. and waived his rights and agreed to speak with law

enforcement. During the interview, which lasted less than an hour, Defendant again

admitted to being an unlawful user of marijuana. When asked how often he smokes

marijuana, defendant responded "every day." Specifically, defendant stated, "I mean, I'd

say every day, but not a lot. Not a large quantity. I don't consider myself a stoner by any

means. It's just kinda, one of those things. I fucking hate stoners to be honest."

       10.    Defendant admits that during his possession of the seized firearms, he was

an unlawful user of a Schedule 1 controlled substance, that is, marijuana. He further

admits to engaging in the regular use of marijuana over a period of time proximate to and

Alden Bruce-Umbaugh
Factual Resume—Page 4
Case 5:19-cr-00130-H-BQ Document 32 Filed 12/23/19                Page 5 of 6 PageID 106




contemporaneous with the possession of the seized firearms. Defendant admits to using

marijuana on a daily basis, including during the time in which he possessed the seized

firearms.

       11.    A special agent with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives ("ATF") inspected the seized firearms and determined that the seized firearms

had been manufactured outside the State of Texas. Because the seized firearms were all

manufactured outside the State of Texas, the seized firearms traveled in interstate or

foreign commerce; that is, the seized firearms had traveled at some point from one state

to another or between any part of the United States and any other country. Defendant

further admits that he brought each of the seized firearms to the State of Texas from the

State of Washington.

       12.    The defendant agrees that the defendant committed all the essential

elements of the offense. This factual resume is not intended to be a complete accounting

of all the facts and events related to the offense charged in this case. The limited purpose

of this statement of facts is to demonstrate that a factual basis exists to support the

defendant's guilty plea to Count One of the Indictment.




AGREED TO AND STIPULATED on this                 7 day of   VoiiibQr                  , 2019.



Alden Bruce-Umbaugh
Factual Resume—Page 5
Case 5:19-cr-00130-H-BQ Document 32 Filed 12/23/19    Page 6 of 6 PageID 107




                                  ERIN NEALY COX
                                  UNITED STATES ATTORNEY



AIDEN BR                          RUSSELL H. LORF G
Defendant                         Assistant United      es Attorney
                                  Texas Bar N       070173
                                  1205 Texas Avenue, Suite 700
MIC      L      G        I        Lubbock, TX 79401
Attorney for Defendant            Telephone: 806-472-7351
                                  Facsimile: 806-472-7394
                                  Email:        russell.lorfing@usdoj.gov




Alden Bruce-Umbaugh
Factual Resume—Page 6
